496 F.2d 23
Howard Frank BAILEY, Sr., and Robert Martin Hood, Appellants,v.Joe CRAIN, Chief of Police, et al., Appellees.
No. 73-1684.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1974.Decided April 22, 1974.

Louis Gilden, St. Louis, Mo., for appellants.
No appearance made nor brief filed for appellees.
Before HEANEY and STEPHENSON, Circuit Judges, and SMITH, Senior District Judge.
PER CURIAM.


1
The appellants filed suit under 42 U.S.C. 1981, 1983 and 1985 in the United States, district Court for the Western District of Arkansas.  The appellants alleged in specific and detailed language that while confined in the Hot Springs, Arkansas, jail awaiting trial on a robbery charge, the defendants denied them needed medical treatment for various ailments, subjected them to cruel and unusual punishment by placing them in an unhealthy maximum security cell without cause, denied them access to the courts, and 'continuously' harassed them.


2
The District Court ordered the complaint filed and dismissed it for failure to state a claim and as frivolous and malicious.  A prisoner's petition should not be dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.  Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Jones v. Lockhart, 484 F.2d 1192 (8th Cir. 1973).


3
Applying this standard to the appellants' claims, we conclude that it was error for the District Court to dismiss their petition for failure to state a claim.  In addition, we find no support in the record for the District Court's conclusion that the petition was frivolous and malicious.  We remand to the District Court with directions to it to permit the complaint to be filed and served on the defendants.


4
---------------



1 TALBOT SMITH, Senior District Judge, Eastern District of Michigan, sitting by designation.